Citation Nr: 9900021	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  98-08 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disability 
affecting the cervical, thoracic and lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel



INTRODUCTION

The veteran has confirmed active military service from May 
1956 to December 1958, as well as various periods of active 
duty for training from June 1974 to September 1988.  The 
veterans military duty status at times pertinent to the 
issue on appeal is discussed in detail, below.

This appeal arises from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veterans claim for 
service connection for a back condition including disability 
of the cervical, thoracic and lumbar spine.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred in denying the benefit 
sought on appeal.  She maintains, essentially, that her back 
disorder was incurred during travel to authorized inactive 
duty training (IDT) in the Air Force Reserve, claimed to 
constitute a period of active military service under 
pertinent statutes and regulations.  Accordingly, a favorable 
determination is requested.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that a preponderance of the 
evidence is against the veterans claim for service 
connection for a back condition.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veterans appeal has been obtained by 
the RO.

2.  The veteran was not proceeding directly to or returning 
directly from IDT authorized or required by competent 
authority on April 21, 1987, when she sustained back injuries 
in a motor vehicle accident.


CONCLUSION OF LAW

The veterans back condition, affecting the cervical, 
thoracic and lumbar spine, was not incurred or aggravated in 
line of duty in active military, naval or air service.   
38 U.S.C.A. §§ 101, 106, 501, 1131, 5107(a), 7104(c) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.6(e), 3.203, 3.303, 19.5 
(1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
a back condition affecting the cervical, thoracic and lumbar 
spine.  As a preliminary matter, the Board finds that the 
veterans claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

VA may pay compensation for disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131.  To establish service 
connection for a claimed disability, the evidence of record 
must demonstrate that a particular injury or disease 
resulting in current disability was incurred coincident with 
service in the Armed Forces.  See, 38 C.F.R. § 3.303(a).

Service and private medical records show that the veteran 
incurred or substantially aggravated a back condition in a 
motor vehicle accident which occurred on April 21, 1987.  The 
veteran has stated that, at the time of the accident, she was 
traveling to Sheppard Air Force Base (AFB), Texas, to perform 
inactive duty training (IDT).  She has provided the identity 
of the unit at Sheppard AFB and the name of the individual to 
whom she was to report for IDT.  There is nothing in the 
record which makes the veterans credibility suspect, and the 
Board accepts her statements as a truthful account of her 
intent to perform IDT and her itinerary.

There are two pertinent United States Air Force (USAF) 
documents of record.  The first is a Line of Duty 
Determination (AFR 35-67) form (AF Form 348) initiated by the 
USAF Hospital, Tinker AFB, Oklahoma, in May 1987.  The form 
essentially recounts information provided by the veteran 
concerning the motor vehicle accident and her intent to 
perform IDT.  The preparer also reviewed medical records and 
the Oklahoma collision report.  Based on this 
information, he recommended a finding that the veterans 
myofascial cervical injuries were incurred in line of 
duty.  This recommendation was forwarded to Headquarters, Air 
Reserve Personnel Center (ARPC)/Surgeon General (SG).  In 
November 1988, that office sent a letter to the veteran 
stating we cannot grant your line of duty . . . request.  
The writer advised that AFR [Air Force Regulation] 35-41 
requires you to have an AF Form 40 A signed prior to 
accomplishing training.  We do not have proper documentation 
on an approved AF Form 40 A, which authorized you training 
prior to your departure time.  This would have indicated you 
were on your way to perform inactive duty training (IDT).  
The letter also advised the veteran [i]f you have further 
information to provide to this office, we will be happy to 
assist you.  It may well be that circumstances may change and 
we might then be able to accede to your request.  In the 
meantime, we cannot accept your line of duty request.  
There is no indication of any further action by the Air Force 
regarding the veterans duty status on April 21, 1987.

Section 106 of Title 38, U.S.C., establishes the authority 
for determining whether certain service can be deemed 
active for the purpose of establishing entitlement to VA 
compensation or pension.  It provides, in pertinent part, 
that any individual [] who, when authorized or required by 
competent authority, assumes an obligation to perform . . . 
inactive duty training; and [] is disabled or dies from an 
injury incurred while proceeding directly to . . . such . . . 
inactive duty training []; shall be deemed to have been on . 
. . inactive duty training . . . at the time such injury was 
incurred.  See 38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).  
The Secretary of VA is the official authorized by this 
statute to make such determination.  Id.  However, the United 
States Court of Veterans Appeals (Court) has held that 
regulations prescribed by the Secretary of VA governing 
requirements for establishing service for VA benefits 
purposes require military service department verification of 
the veterans service.  See, e.g., Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); 38 U.S.C.A. § 501; 38 C.F.R. § 203; see 
also 38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5 (Board is bound 
in its considerations by applicable statutes, VA regulations 
and precedent opinions of the VA General Counsel).  In a 
subsequent case involving the issue of a reservists status 
at the time an injury was incurred, the Court specifically 
held that only official service department records can 
establish if and when an individual was serving on active 
duty, active duty for training, or inactive duty training.  
Cahall v. Brown, 7 Vet. App. 232, 237 (1994) (emphasis 
added).

Based on the evidence summarized above, the Board finds that 
the ARPC/SG letter of November 1988 is the final service 
department determination of the veterans status on April 21, 
1987, concluding that her injuries were not sustained in line 
of duty.  Accordingly, in the absence of service department 
evidence to the contrary, her current back condition cannot 
be found to have been incurred or aggravated in line of duty 
in active military, naval or air service.  See 38 U.S.C.A. 
§§ 106(d), 1131; 38 C.F.R. §§ 3.6(e), 3.203; Cahall, 7 Vet. 
App. at 237.  The veteran is advised that a determination by 
the appropriate service department board for correction of 
military records that she was traveling directly to IDT may 
provide a basis for a more favorable determination of her 
claim for VA benefits.



ORDER

Service connection for a back condition affecting the 
cervical, thoracic and lumbar spine is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
